SAUNDERS, J.,
concurs with additional written reasons.
It is axiomatic that “[a]n insured is responsible for reading its policy and is presumed to know its contents.” Piligra, 49 So.3d at 487. In my view, the presence of an unsigned signature line in an attachment raises some ambiguity. Theoretically, the unsigned signature line could be interpreted as the insured tacitly rejecting the attachment. Under such circumstances, summary judgment seems to be inappropriate.
*963However, in the present ease, the exclusion was not only attached to the policy, but was in fact listed under forms and endorsements on the declarations page when the insured entered into the policy of insurance. This negates the possibility of the insured’s tacit rejection of the attachment by not signing it and makes summary judgment, under these particular circumstances, appropriate. Accordingly, I respectfully concur.